Citation Nr: 1031470	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-04 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post left total hip replacement with multiple dislocations.

2.  Entitlement to service connection for residuals of a low back 
injury, to include degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a residual scar on the 
upper lip.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.

5.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for residuals of a dental injury.

6.  Entitlement to special monthly pension based on the need for 
aid and attendance.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Marine Corps from December 1967 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In August 2009, the Board remanded the matters to the 
RO for further development.

The Veteran requested a hearing before a member of the Board, as 
indicated by the February 2006 VA Form 9.  The Veteran initially 
requested a hearing before a hearing officer and was scheduled 
for a hearing in June 2006.  Prior to the hearing, he requested 
that the hearing be rescheduled.  Subsequently, he opted not to 
have a hearing, as indicated by the January 2008 Hearings Option 
Form.  The RO notified the Veteran by a letter dated in April 
2009 that a Travel Board hearing would be held on January 25, 
2009 before a member of the Board.  The Veteran, however, failed 
to attend the hearing.  Accordingly, the issues were certified to 
the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Regrettably, the Board finds that further development is required 
prior to appellate review.

Initially, the Board notes that the Veteran's attorney withdrew 
representation in June 2009.  To allow the Veteran to be 
represented if he so chooses, the RO should send him a VA Form 
21-22, Appointment of Veterans Service Organization as Claimant's 
Representative.

A November 2005 report of contact reflects that the Veteran asked 
the RO to obtain medical records from the Beckley VA Medical 
Center (VAMC) in support of his claim for PTSD.  A review of the 
record reflects that this has not been done.  The record only 
contains medical records from the above facility through November 
2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Thus, the RO must obtain all pertinent medical 
records from the above facility since November 2004, following 
the procedures prescribed in 38 C.F.R. § 3.159(c) (2009).

In correspondence received later that month, the Veteran 
indicated that he has received psychiatric treatment at Logan-
Mingo Area Mental Health.  Records from this facility are not of 
record.  Thus, the RO should attempt to obtain all treatment 
reports from this facility.

Lastly, in the August 2009 remand, the Board requested that the 
RO attempt to obtain any additional service treatment records.  
Accordingly, the RO submitted a request to the National Personnel 
Records Center which replied that there were no additional 
service treatment records or any Surgeon General's Office 
reports.  The Veteran was advised of this situation in the 
January 2010 supplemental statement of the case (SSOC).  On 
remand, the RO should ask the Veteran to submit any service 
treatment records in his possession.

To ensure that all due process requirements are met, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims.  The RO 
should attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 38 
C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a VA Form 
21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, 
and ask him to submit a completed form should 
he wish to be represented by a veterans 
service organization.

2.  The RO should send the Veteran a letter 
requesting that he provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims, 
to include records from Logan-Mingo Area 
Mental Health.  The RO should also ask the 
Veteran to submit any service treatment 
records in his possession.

3.  The RO should assist the Veteran in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.  In any event, the RO 
should obtain all pertinent medical records 
from the Beckley VAMC since November 2004 and 
attempt to obtain all pertinent medical 
records from Logan-Mingo Area Mental Health.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided an SSOC and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

